Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 depends from claim 5, wherein the health indicators.. but claim 5 does not recite “ the health indicator”. It looks like the claim 6 depends from claim 2 where claim 2 recite “ one or more heath indicators”  For purpose examination, Examiner interprets claim 6 depends from claim 2. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nair V, Raul A, Khanduja S, Bahirwani V, Shao Q, Sellamanickam S, Keerthi S, Herbert S, Dhulipalla S. Learning a hierarchical monitoring system for detecting and diagnosing service issues. InProceedings of the 21th ACM SIGKDD international conference on knowledge discovery and data mining 2015 Aug 10 (pp. 2029-2038)(“Raul”) in view of Peterson et al, U.S Patent Application No. 20160321574 (“Peterson”)
Regarding independent claim 1, Raul teaches computer-implemented system comprising: one or more data processors; and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors(see 2. SERVICE MONITORING APPLICATION, “The application we consider here is that of monitoring Microsoft's internal distributed data storage and batch computing service. The service is built on several tens of thousands of commodity machines providing fault-tolerant storage and compute. It is used heavily by Microsoft's product groups for running distributed batch jobs on large scale data…” see Telemetry: “Performance counters measure quantities such as CPU/memory/disk/network usage, latencies of service operations, number of requests received, etc. at “fixed intervals (e.g., once every minute).”), cause the one or more data processors to monitor a health of a model (see section 6. DEPLOYED SYSTEM as shown in Figure 8…. Interactive Monitoring Tool: We have built a tool for visualizing the health of the system, the components and the sub-components in a hierarchical fashion. The health information is colour coded with colours ranging from green (good health) to red (bad health). The health color information of any node in the hierarchy encodes the aggregated health score computed from the detectors feeding to the node. The health of a higher level component is computed as a weighted combination of the preceding level lower components and, weights are assigned according to the severity of issues that arise in different components. For example, data loss could be a more serious issue than de-lay in job execution. Users can monitor the health of any component and navigate down (e.g., to counter level details and views) as they see degrading health or unhealthy signs. As users navigate down, lower level health information (e.g.,response health, load health, disk access health) get exposed. For example, response health can be computed using alerts signalled through unusual delays in responses (as measured through latency counters). Thus, navigating through a path gives a complete of view of the issues and the components involved in producing the unhealthy state of a higher level component. Furthermore, users can mark patterns or events to detect as they  find changing behaviors during their investigation process. Detectors for such patterns get added to the system subsequently. Similarly, users can provide feedback when any harmless unusual patterns get detected, as such patterns falsely score a healthy state as unhealthy. Such labels can be used to adapt the machine learning models”); and 
a visualization in a graphical user interface providing a hierarchical modeling view for monitoring the health of a model at each hierarchy level of a plurality of hierarchy levels(see section 6. DEPLOYED SYSTEM as shown in Figure 8…. Interactive Monitoring Tool: We have built a tool for visualizing the health of the system, the components and the sub-components in a hierarchical fashion. The health information is colour coded with colours ranging from green (good health) to red (bad health). The health color information of any node in the hierarchy encodes the aggregated health score computed from the detectors feeding to the node. The health of a higher level component is computed as a weighted combination of the preceding level lower components and, weights are assigned according to the severity of issues that arise in different components. For example, data loss could be a more serious issue than de-lay in job execution. Users can monitor the health of any component and navigate down (e.g., to counter level details and views) as they see degrading health or unhealthy signs. As users navigate down, lower level health information (e.g.,response health, load health, disk access health) get exposed. For example, response health can be computed using alerts signalled through unusual delays in responses (as measured through latency counters). Thus, navigating through a path gives a complete of view of the issues and the components involved in producing the unhealthy state of a higher level component. Furthermore, users can mark patterns or events to detect as they  find changing behaviors during their investigation process. Detectors for such patterns get added to the system subsequently. Similarly, users can provide feedback when any harmless unusual patterns get detected, as such patterns falsely score a healthy state as unhealthy. Such labels can be used to adapt the machine learning models”). Raul is understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Peterson teaches a visualization in a graphical user interface providing a circular hierarchical modeling view for monitoring the model at each circular hierarchy level of a plurality of circular hierarchy levels (¶0138-0139 “A FIG. 12A 207 hierarchy of dependencies can have a form of a core of a tree with leaf elements surrounding the core in a circular manner (some of whose leaves fanning out from the core/tree may represent the same object). Since this data is principally organized in a tree (rather than a hierarchy with potentially greater numbers of dependencies), then a sunburst or tree map structure may be more suitable. [0139] With regard to sunburst views, the 10 Layer model could be represented well using a sunburst model if the user were interested in a mission-centric higher-level breakdown. For instance, a senior leader may be interested in mission X. If Mission X were clicked on (perhaps from the overarching layer model), a sunburst model would appear with the Mission X's Layer 10 in the center. Layers 8 and 9 would be represented along the outer petals of the inner circle. It would be easy for the user to determine which aspects of the Layers were directly related to Mission X's current state. Depending on the user, the Sunburst may display more or less detail (in terms of the minimum Layer displayed within the visualization).”)
Therefore,  it would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention to modify building a hierarchical monitoring system of Raul with visualize a hierarchical as sunburst view as seen in Peterson because this modification would provide an at-a-glance perspective on the number of children a component has, as well as the overall status (¶0140 of Peterson)
Thus, the combination of Raul and Peterson teaches  a computer-implemented system comprising: one or more data processors; and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to monitor a health of a model; and a visualization in a graphical user interface providing a circular hierarchical modeling view for monitoring the health of a model at each circular hierarchy level of a plurality of circular hierarchy levels.
2. 	Claims 2-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nair V, Raul A, Khanduja S, Bahirwani V, Shao Q, Sellamanickam S, Keerthi S, Herbert S, Dhulipalla S. Learning a hierarchical monitoring system for detecting and diagnosing service issues. InProceedings of the 21th ACM SIGKDD international conference on knowledge discovery and data mining 2015 Aug 10 (pp. 2029-2038)(“Raul”) in view of Peterson et al, U.S Patent Application No. 20160321574 (“Peterson”) further in view of Li et al, U.S Patent Application No. 20190317952 (“Li”)
Regarding claim 2, Raul and Peterson teach the computer-implemented system of claim 1, further comprising: 
a first presentation of heath rules of the model at each hierarchy level of the circular hierarchy (see section Monitoring of Raul “As mentioned earlier, a common approach is to use rules, written usually by component owners, to detect issues. Rules are almost always defined on single performance counters, e.g., If (latency > threshold), then throw alert. Since one counter provides a limited view of the service behavior, there may not be any threshold at which the counter value separates genuine issues from false positives. One is forced to pick a threshold that will detect the issues, but will also result in a large number of false positives. Service operators do not have the time to examine a large number of alerts to pick out the few genuine ones, so the issues are missed anyway. For example, in our application a component team determined that the threshold value for a single-counter rule that would be required to detect issues of interest to them would generate more than 12000 alerts over a four month period. This is simply too high a volume relative to the manpower available”; “; ¶0082 “ Pre-built Algorithms (Business rules) for assessments. During normal operations of the enterprise and its associated infrastructure, a myriad of events, anomalies, incidents, and problems will occur on a daily basis. One key to good situational awareness is knowing which of these can be ignored, which need to be further processed for correlation, and which need to be escalated immediately due to their criticality. One way to do this, again, is to use a hierarchical model like the 10 layer model to correlate events that are being escalated from a lower layer with events that are happening within the layer, and then make the decision whether or not to escalate to the next higher layer based on some threshold for reporting. In some cases, such efforts can be done using algorithms or business rules that take advantage of both a management system, where the events and anomalies are generated, and the relationship information that was captured in the process explained above.”;¶0138-0139  of Perterson “A FIG. 12A 207 hierarchy of dependencies can have a form of a core of a tree with leaf elements surrounding the core in a circular manner (some of whose leaves fanning out from the core/tree may represent the same object). Since this data is principally organized in a tree (rather than a hierarchy with potentially greater numbers of dependencies), then a sunburst or tree map structure may be more suitable. [0139] With regard to sunburst views, the 10 Layer model could be represented well using a sunburst model if the user were interested in a mission-centric higher-level breakdown. For instance, a senior leader may be interested in mission X. If Mission X were clicked on (perhaps from the overarching layer model), a sunburst model would appear with the Mission X's Layer 10 in the center. Layers 8 and 9 would be represented along the outer petals of the inner circle. It would be easy for the user to determine which aspects of the Layers were directly related to Mission X's current state. Depending on the user, the Sunburst may display more or less detail (in terms of the minimum Layer displayed within the visualization); and a second presentation of one or more health indicators at each hierarchy level (entire paper, see section 6. DEPLOYED SYSTEM as shown in Figure 8 of Raul “…. Interactive Monitoring Tool: We have built a tool for visualizing the health of the system, the components and the sub-components in a hierarchical fashion. The health information is colour coded with colours ranging from green (good health) to red (bad health). The health color information of any node in the hierarchy encodes the aggregated health score computed from the detectors feeding to the node. The health of a higher level component is computed as a weighted combination of the preceding level lower components and, weights are assigned according to the severity of issues that arise in different components. For example, data loss could be a more serious issue than de-lay in job execution. Users can monitor the health of any component and navigate down (e.g., to counter level details and views) as they see degrading health or unhealthy signs. As users navigate down, lower level health information (e.g.,response health, load health, disk access health) get exposed. For example, response health can be computed using alerts signalled through unusual delays in responses (as measured through latency counters). Thus, navigating through a path gives a complete of view of the issues and the components involved in producing the unhealthy state of a higher level component. Furthermore, users can mark patterns or events to detect as they  find changing behaviors during their investigation process. Detectors for such patterns get added to the system subsequently. Similarly, users can provide feedback when any harmless unusual patterns get detected, as such patterns falsely score a healthy state as unhealthy. Such labels can be used to adapt the machine learning models” ¶0138-0139  of Perterson “A FIG. 12A 207 hierarchy of dependencies can have a form of a core of a tree with leaf elements surrounding the core in a circular manner (some of whose leaves fanning out from the core/tree may represent the same object). Since this data is principally organized in a tree (rather than a hierarchy with potentially greater numbers of dependencies), then a sunburst or tree map structure may be more suitable. [0139] With regard to sunburst views, the 10 Layer model could be represented well using a sunburst model if the user were interested in a mission-centric higher-level breakdown. For instance, a senior leader may be interested in mission X. If Mission X were clicked on (perhaps from the overarching layer model), a sunburst model would appear with the Mission X's Layer 10 in the center. Layers 8 and 9 would be represented along the outer petals of the inner circle. It would be easy for the user to determine which aspects of the Layers were directly related to Mission X's current state. Depending on the user, the Sunburst may display more or less detail (in terms of the minimum Layer displayed within the visualization) In addition, the same motivation is used as the rejection for claim 1. Both Raul and Peterson are understood to silent on the remaining limitations of claim 1.
In the same field of endeavor, Li teaches the heath rules comprising a measure of a category an analysis type, and an analysis model (¶0080 “Network device sensors may also perform processing on data it collects before transmitting the data to the computing environment 114, or before deciding whether to transmit data to the computing environment 114. For example, network devices may determine whether data collected meets certain rules, for example by comparing data or values calculated from the data and comparing that data to one or more thresholds. The network device may use this data and/or comparisons to determine if the data should be transmitted to the computing environment 214 for further use or processing. ¶0186 “At block 1506, attribute types can be identified from the timestamped data. In some cases, attribute types can be identified using the received attribute information from block 1504. In some cases, attribute types can be automatically identified based on patterns or recognized values in the timestamped data. For example, values that are always 0 or 1 may be recognized to be a true/false type value. In another example, values that are always a set of distinct numbers, such as numerals between 0 and 9, may be recognized to be categorical. In another example, values that encompass ranges of numbers, such as non-integer numbers, may be recognized as being numerical. In yet another example, values that encompass ranges of numbers, such as non-integer numbers, may be recognized as categorical by appropriating the values into meaningful categories (e.g., "less than 50" or "50-200" and the like). In some cases, identification of attribute types at block 1506 can involve classifying each attribute as either a numerical attribute or a categorical attribute. In some cases, identification of attribute types at block 1506 can involve only identifying attributes that are time-independent attributes. Examples of categorical attributes can include region names, product lines, product names, store numbers, store types, and the like. Examples of numerical attributes can include values, weights, quantities, and the like.”; 0153] FIG. 11 illustrates a flow chart of an example of a process for generating and using a machine-learning model, according to embodiments of the present technology. Machine learning is a branch of artificial intelligence that relates to mathematical models that can learn from, categorize, and make predictions about data. Such mathematical models, which can be referred to as machine-learning models, can classify input data among two or more classes; cluster input data among two or more groups; predict a result based on input data; identify patterns or trends in input data; identify a distribution of input data in a space; or any combination of these. Examples of machine-learning models can include (i) neural networks; (ii) decision trees, such as classification trees and regression trees; (iii) classifiers, such as naive bias classifiers, logistic regression classifiers, ridge regression classifiers, random forest classifiers, least absolute shrinkage and selector (LASSO) classifiers, and support vector machines; (iv) clusterers, such as k-means clusterers, mean-shift clusterers, and spectral clusterers; (v) factorizers, such as factorization machines, principal component analyzers and kernel principal component analyzers; and (vi) ensembles or other combinations of machine-learning models. In some examples, neural networks can include deep neural networks, feed-forward neural networks, recurrent neural networks, convolutional neural networks, radial basis function (RBF) neural networks, echo state neural networks, long short-term memory neural networks, bi-directional recurrent neural networks, gated neural networks, hierarchical recurrent neural networks, stochastic neural networks, modular neural networks, spiking neural networks, dynamic neural networks, cascading neural networks, neuro-fuzzy neural networks, or any combination of these. Different machine-learning models may be used interchangeably to perform a task. Examples of tasks that can be performed at least partially using machine-learning models include various types of scoring; bioinformatics; cheminformatics; software engineering; fraud detection; customer segmentation; generating online recommendations; adaptive websites; determining customer lifetime value; search engines; placing advertisements in real time or near real time; classifying DNA sequences; affective computing; performing natural language processing and understanding; object recognition and computer vision; robotic locomotion; playing games; optimization and metaheuristics; detecting network intrusions; medical diagnosis and monitoring; or predicting when an asset, such as a machine, will need maintenance.” ¶0155] “Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training. During training, input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data. With training, the machine-learning model can be transformed from an untrained state to a trained state. Input data can be split into one or more training sets and one or more validation sets, and the training process may be repeated multiple times. The splitting may follow a k-fold cross-validation rule, a leave-one-out-rule, a leave-p-out rule, or a holdout rule. An overview of training and using a machine-learning model is described below with respect to the flow chart of FIG. 11”; ¶0157 “In block 1106, a machine-learning model is trained using the training data. The machine-learning model can be trained in a supervised, unsupervised, or semi-supervised manner. In supervised training, each input in the training data is correlated to a desired output. This desired output may be a scalar, a vector, or a different type of data structure such as text or an image. This may enable the machine-learning model to learn a mapping between the inputs and desired outputs. In unsupervised training, the training data includes inputs, but not desired outputs, so that the machine-learning model has to find structure in the inputs on its own. In semi-supervised training, only some of the inputs in the training data are correlated to desired outputs.”; ¶0194 “ At block 1604, factorization machine clustering can be performed. Factorization machine clustering can comprise using a factorization machine to establish a set of cross weights associated with cross features, then clustering the time series based on the cross weights. The use of a factorization machine effectively permits clustering to occur according to latent features that may not be present in the original dataset, thus focusing clustering on latent features that are optimal for modeling the actual data, rather than focusing on known elements that are easy to collect, present, or otherwise understand.”)
Therefore, in combination of Raul and Peterson,  it would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention to modify building a hierarchical monitoring system of Raul with using machine learning model  as seen in Li because this modification would classify input data among two or more classes; cluster input data among two or more groups; predict a result based on input data; identify patterns or trends in input data; identify a distribution of input data in a space; or any combination of these (¶0153 of Li).
Thus, the combination of Raul, Peterson and Li teaches further comprising: a first presentation of heath rules of the model at each hierarchy level of the circular hierarchy, the heath rules comprising a measure of a category, an analysis type, and an analysis model; and a second presentation of one or more health indicators at each hierarchy level.
Regarding claim 3, Raul, Peterson and Li teach the computer-implemented system of claim 2, wherein each of the one or more levels of the hierarchy comprise a distinct dimension of monitoring the health of the model (see section 6. DEPLOYED SYSTEM as shown in Figure 8 of Raul…. Interactive Monitoring Tool: We have built a tool for visualizing the health of the system, the components and the sub-components in a hierarchical fashion. The health information is colour coded with colours ranging from green (good health) to red (bad health). The health color information of any node in the hierarchy encodes the aggregated health score computed from the detectors feeding to the node. The health of a higher level component is computed as a weighted combination of the preceding level lower components and, weights are assigned according to the severity of issues that arise in different components. For example, data loss could be a more serious issue than de-lay in job execution. Users can monitor the health of any component and navigate down (e.g., to counter level details and views) as they see degrading health or unhealthy signs. As users navigate down, lower level health information (e.g.,response health, load health, disk access health) get exposed. For example, response health can be computed using alerts signalled through unusual delays in responses (as measured through latency counters). Thus, navigating through a path gives a complete of view of the issues and the components involved in producing the unhealthy state of a higher level component. Furthermore, users can mark patterns or events to detect as they  find changing behaviors during their investigation process. Detectors for such patterns get added to the system subsequently. Similarly, users can provide feedback when any harmless unusual patterns get detected, as such patterns falsely score a healthy state as unhealthy. Such labels can be used to adapt the machine learning models”; ¶0119 “ White Force collectors--Collectors of White Force or friendly data and information address several dimensions (layers) of the infrastructure and operations.”; ¶0138-0139 “A FIG. 12A 207 hierarchy of dependencies can have a form of a core of a tree with leaf elements surrounding the core in a circular manner (some of whose leaves fanning out from the core/tree may represent the same object). Since this data is principally organized in a tree (rather than a hierarchy with potentially greater numbers of dependencies), then a sunburst or tree map structure may be more suitable. [0139] With regard to sunburst views, the 10 Layer model could be represented well using a sunburst model if the user were interested in a mission-centric higher-level breakdown. For instance, a senior leader may be interested in mission X. If Mission X were clicked on (perhaps from the overarching layer model), a sunburst model would appear with the Mission X's Layer 10 in the center. Layers 8 and 9 would be represented along the outer petals of the inner circle. It would be easy for the user to determine which aspects of the Layers were directly related to Mission X's current state. Depending on the user, the Sunburst may display more or less detail (in terms of the minimum Layer displayed within the visualization).”) In addition, the same motivation is used as the rejection for claim 2.
Regarding claim 5, Raul, Peterson and Li teach the computer-implemented system of claim 3, wherein the health rules comprise variables, wherein the variables are graphically represented by icons representing the one or more levels of the hierarchy ( see 1. INTRODUCTION of Raul, “……Currently rule-based detection is commonly used in service monitoring. Manually written rules often involve only one or at most a few variables, so the volume of detections becomes large as the number of variables runs into several thousands. They do not take into account the unknown relationships among the large set of variables, and as a result, they tend to produce a large number of false positives. Also, they do not handle changes in the service behavior over time. We consider a machine learning-based approach to building a detection system. Such an approach should process the large volume of telemetry in a scalable manner to detect issues, and present the user only the relevant subset of data to look at in an easily interpretable form. It should automatically discover the unknown relationships among the variables to reduce false positives. It should make use of any domain knowledge available, such as the architecture of the service, and any knowledge about patterns in individual variables that may be partial indicators of issues (e.g., spikes, step changes, trends, etc. in individual variables)…… 3) Domain knowledge about service architecture can be used to shape the hierarchy, while knowledge about unusual patterns in individual variables can be used to design the lowest level detectors. (4) It offers a mechanism to reduce false positives as evidence for an issue can be gathered by identifying relationships among variables at each level. Low level detectors can be inaccurate as they are built using individual variables and may only give a partial indication of an issue. By combining these detectors via their relationships, it becomes possible to build a more accurate detector. (5) It requires minimal supervision. Note that although our approach is general and can be applied to different types of telemetry data, in this paper we focus exclusively on time series data from performance counters.”; ¶0119 “ White Force collectors--Collectors of White Force or friendly data and information address several dimensions (layers) of the infrastructure and operations.”; see section 6. DEPLOYED SYSTEM as shown in Figure 8 of Raul; ¶0135  of Peterson“ FIG. 10 shows an exemplary network awareness application launch page 201 with a summary, missions, assets, or link navigation icons along with a tool bar of other user interface link elements in a tool bar format. Important alerts and mission status Apps are shown which can be configured to display CIRs, metrics, asset information, mission status etc. along with links to summary, missions, assets and links pages. Selection of items in the important alerts or mission status page permits a CIO or leader to go directly to relevant information associated with the alerts or mission status. Important alerts can display shapes which have colors and shapes tied to status or criticality of the alerts. Mission status will display a mission name and a color associated with the status of the mission (e.g., green, red, yellow, etc.). These visualizations can also support alternate launch pages which change sizes of the alerts or mission status icons or visualizations relative to criticality or CIR importance, among other things.”  ¶0138-0139 “A FIG. 12A 207 hierarchy of dependencies can have a form of a core of a tree with leaf elements surrounding the core in a circular manner (some of whose leaves fanning out from the core/tree may represent the same object). Since this data is principally organized in a tree (rather than a hierarchy with potentially greater numbers of dependencies), then a sunburst or tree map structure may be more suitable. [0139] With regard to sunburst views, the 10 Layer model could be represented well using a sunburst model if the user were interested in a mission-centric higher-level breakdown. For instance, a senior leader may be interested in mission X. If Mission X were clicked on (perhaps from the overarching layer model), a sunburst model would appear with the Mission X's Layer 10 in the center. Layers 8 and 9 would be represented along the outer petals of the inner circle. It would be easy for the user to determine which aspects of the Layers were directly related to Mission X's current state. Depending on the user, the Sunburst may display more or less detail (in terms of the minimum Layer displayed within the visualization).”; ¶0192 of Li “At optional block 1602, critical features with common dimensions from the timestamped data can be optionally extracted. Extracting critical features with common dimensions can be useful when input time series have different lengths. The extracted critical features can have the same dimension from the time series, and should reflect both the patterns of the time series (e.g., trends, seasonal patterns, etc.) and the response to independent variables (e.g., how online product sales respond to price or promotions). For example, products that react to independent variables in different ways may result in inaccurate predictions if grouped together when modeling. At blocks 1604, 1606, 1608, clustering can occur to obtain cluster results. Clustering can occur using various techniques. Clustering can involve clustering the time series data based on their patterns and their response to independent variables (e.g., values, discount, and the like). Thus, the series can be aggregated in each cluster without losing signals. In some cases, clustering can be based on known features (e.g., linear or logistic modeling), combinations of known features (e.g., polynomial modeling), or latent features (e.g., factorization machine modeling), although other suitable techniques may be used.) In addition, the same motivation is used as the rejection for claim 2.
Regarding claim 6, Raul, Peterson and Li teach the computer-implemented system of claim 5, wherein the health indicators comprise one or more colors in the visualization representing an indication of a health goal or a health status (see section 6. DEPLOYED SYSTEM as shown in Figure 8 of Raul “…. Interactive Monitoring Tool: We have built a tool for visualizing the health of the system, the components and the sub-components in a hierarchical fashion. The health information is colour coded with colours ranging from green (good health) to red (bad health). The health color information of any node in the hierarchy encodes the aggregated health score computed from the detectors feeding to the node. The health of a higher level component is computed as a weighted combination of the preceding level lower components and, weights are assigned according to the severity of issues that arise in different components. For example, data loss could be a more serious issue than de-lay in job execution. Users can monitor the health of any component and navigate down (e.g., to counter level details and views) as they see degrading health or unhealthy signs. As users navigate down, lower level health information (e.g.,response health, load health, disk access health) get exposed. For example, response health can be computed using alerts signalled through unusual delays in responses (as measured through latency counters). Thus, navigating through a path gives a complete of view of the issues and the components involved in producing the unhealthy state of a higher level component. Furthermore, users can mark patterns or events to detect as they  find changing behaviors during their investigation process. Detectors for such patterns get added to the system subsequently. Similarly, users can provide feedback when any harmless unusual patterns get detected, as such patterns falsely score a healthy state as unhealthy. Such labels can be used to adapt the machine learning models” ¶0055 of Peterson “Visualizations. In some embodiments, two visualization options can be provided: a layer visualization and a sunburst visualization. These visualizations may be displayed separately, or shown side-by-side. Each entity has its own shape, whose color indicates the entity status (gray indicates no status information). Another element of an embodiment can include a tooltips drop down that shows a computation used to generate the status value.”¶0138-0139  of Perterson “A FIG. 12A 207 hierarchy of dependencies can have a form of a core of a tree with leaf elements surrounding the core in a circular manner (some of whose leaves fanning out from the core/tree may represent the same object). Since this data is principally organized in a tree (rather than a hierarchy with potentially greater numbers of dependencies), then a sunburst or tree map structure may be more suitable. [0139] With regard to sunburst views, the 10 Layer model could be represented well using a sunburst model if the user were interested in a mission-centric higher-level breakdown. For instance, a senior leader may be interested in mission X. If Mission X were clicked on (perhaps from the overarching layer model), a sunburst model would appear with the Mission X's Layer 10 in the center. Layers 8 and 9 would be represented along the outer petals of the inner circle. It would be easy for the user to determine which aspects of the Layers were directly related to Mission X's current state. Depending on the user, the Sunburst may display more or less detail (in terms of the minimum Layer displayed within the visualization). In addition, the same motivation is used as the rejection for claim 2. 
3. 	Claim 4 is ejected under 35 U.S.C. 103 as being unpatentable over Nair V, Raul A, Khanduja S, Bahirwani V, Shao Q, Sellamanickam S, Keerthi S, Herbert S, Dhulipalla S. Learning a hierarchical monitoring system for detecting and diagnosing service issues. InProceedings of the 21th ACM SIGKDD international conference on knowledge discovery and data mining 2015 Aug 10 (pp. 2029-2038)(“Raul”) in view of Peterson et al, U.S Patent Application No. 20160321574 (“Peterson”) further in view of Li et al, U.S Patent Application No. 20190317952 (“Li”) further in view of Chillibreeze, “Visualizing Hub and Spoke Model in PPT Presentations”, posted 2015, https://www.24point0.com/examples-hub-spoke-model/ (“Chillibreeze”)
Regarding claim 4, Raul, Peterson and Li teach the computer-implemented system of claim 3, wherein the circular hierarchical modeling view  (see section 6. DEPLOYED SYSTEM as shown in Figure 8 of Raul ; ¶0137-0139 as shown in Fig.12 of Peterson “FIG. 12A shows another network application with a sunburst and tree map visualization showing current infrastructure status and related dependencies relative to a mission 207. Mission alerts, mission status, sunburst map, and an information window are shown. As mentioned in the above sections, the data visualized has multiple kinds of relationships, key of which are (hierarchical) organizational position, and layer dependencies. While tree maps and sunbursts both provide hierarchical visualization, they can be less effective at conveying dependencies. Accordingly, a system can use a layered visualization for particular network entities, as in FIG. 11. A visualization model for a senior leader will have different visualizations as opposed to a technician for its ease of use and simplified "first glance" capabilities. 0138] A FIG. 12A 207 hierarchy of dependencies can have a form of a core of a tree with leaf elements surrounding the core in a circular manner (some of whose leaves fanning out from the core/tree may represent the same object). Since this data is principally organized in a tree (rather than a hierarchy with potentially greater numbers of dependencies), then a sunburst or tree map structure may be more suitable. [0139] With regard to sunburst views, the 10 Layer model could be represented well using a sunburst model if the user were interested in a mission-centric higher-level breakdown. For instance, a senior leader may be interested in mission X. If Mission X were clicked on (perhaps from the overarching layer model), a sunburst model would appear with the Mission X's Layer 10 in the center. Layers 8 and 9 would be represented along the outer petals of the inner circle. It would be easy for the user to determine which aspects of the Layers were directly related to Mission X's current state. Depending on the user, the Sunburst may display more or less detail (in terms of the minimum Layer displayed within the visualization).”In addition, the same motivation is used as the rejection for claim 2. 
In the same field of endeavor, Chillibreeze teaches wherein the circular modeling view comprises a wheel design (whole paper, “The Hub and Spoke model resembles a wheel where in processes related to a common activity are connected. This versatility of this graphic allows one to present innumerable ideas ….4. Using a visual image gets the point across effectively. Here is an example of the usage of hub and spoke model in social media strategy of a company.  

    PNG
    media_image1.png
    352
    476
    media_image1.png
    Greyscale



Therefore, in combination of Raul, Peterson and Li, it would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention to modify building a hierarchical monitoring system of Raul and visualize a hierarchical as sunburst view of Peterson with the Hub and Spoke model resembles a wheel where in processes related to a common activity are connected as seen in Chillibreeze  because this modification would help visualize business processes/project the integrated health system for addictions treatment (first-third paragraph of Chilibreeze).
Thus, the combination of Raul Peterson, Li and Chilibreeze teaches wherein the circular hierarchical modeling view comprises a wheel design.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/           Primary Examiner, Art Unit 2619